DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-8 and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US Publication 2019/0289612 A1).
In regards to claims 1, 8 and 15 Chen teaches, A method for transmitting an Extreme High Throughput (EHT) Physical Protocol Data Unit (PPDU) in a wireless LAN system, the method comprising: generating, by a transmitting device, the EHT PPDU (see paragraph 335 for EHT PPDU), wherein the EHT PPDU includes a legacy preamble (see paragraph 316 for the preamble) and an EHT field (see paragraph 317; EHT LTF); and transmitting, by the transmitting device, the EHT PPDU to a receiving device through a 320MHz band having 80MHz bands punctured (see paragraph 93; the 320 MHz transmission may be transmitted in four disjoint frequency bands, where each of the disjoint frequency bands is an 80 MHz frequency contiguous frequency band; see paragraph 91; puncturing may apply to any transmission (for example, 20, 40, 80, 160, 240, or 320 MHz transmissions) and may create “holes” of at least 20 MHz in the transmission regardless of the channel or bandwidth being used; this implies having 320 MHz band punctured by 80 MHz bands), wherein the EHT PPDU is transmitted based on combination of a plurality of radio frequencies (RFs), wherein the combination of the plurality of RFs includes first to fourth combinations, wherein the first combination is a combination of four RFs supporting a maximum transmission bandwidth of 80 MHz (see figure 4, mode 400d, paragraph 93; the 320 MHz transmission may be transmitted in four disjoint frequency bands, where each of the disjoint frequency bands is an 80 MHz frequency contiguous frequency band), wherein the second combination is a combination of two RFs supporting a maximum transmission bandwidth of 160MHz (see figure 4, mode 400b, paragraph 93, the 320 MHz transmission may be transmitted in two disjoint 160 MHz frequency bands) wherein the third combination is a combination of two RFs supporting a maximum transmission bandwidth of 80 MHz and one RF supporting a maximum transmission bandwidth of 160 MHz (see figure 4, mode 400c, paragraph 93; the 320 MHz transmission may be transmitted in three disjoint frequency bands, where one of the disjoint frequency bands is a 160 MHz frequency contiguous frequency band and the other two disjoint frequency bands are 80 MHz frequency contiguous frequency bands), wherein the fourth combination is one RF supporting a maximum transmission bandwidth of 320MHz (see figure 4, mode 400a, paragraph 93; he 320 MHz transmission may be transmitted in a single, contiguous 320 MHz frequency band), wherein the 320MHz band is configured contiguously or non-continuously based on the first to fourth combinations (see paragraph 93 and the modes of figure 4; multiple contiguous or non-contiguous combinations totaling 320 MHz are shown), wherein the legacy preamble includes a Legacy-Short Training Field (L-STF) (see paragraph 137;  the HE-STF is duplicated in 80 MHz for each 80 MHz subchannel. In some implementations, an Option 0b, may involve the 0.sup.th and 2.sup.nd 80 MHz subchannels having no phase rotation while the 1.sup.st and 3.sup.rd 80 MHz subchannels have the same phase rotations as the upper 80 MHz subchannel in 160 and 80+80 MHz subchannels in legacy systems. In some implementations, the EHT STF sequences may use the HE-STF in 80+80 MHz in the 0.sup.th and 1.sup.st lowest 80 MHz subchannels and in the 2.sup.nd and 3.sup.rd lowest 80 MHz subchannels) and a Legacy-Long Training Field (L-LTF) (see paragraph 325; the concatenated LTF sequences for both the 160 MHz and the 80+80 MHz modes in total 160 MHz BW are the same, where they are duplicates of two legacy 80 MHz LTF sequences), wherein the legacy preamble is generated by applying a first phase rotation value, wherein the first phase rotation value is determined based on a first method and a second method, wherein the first method is a method of obtaining optimal PAPRs of the L-STF and the L-LTF (see paragraph 339; the sign flips or phase rotations applied are determined based on certain phase rotations, for example +1, +j, −1, −j representing 0, 90, 180, 270 degree phase rotation, respectively, applying to a basic LTF sequence in one or more subchannels to minimize the PAPR of the LTF signal. In some implementations, the sign flips or phase rotations applied are determined based on evaluating such PAPR in the contiguous 240 and 320 MHz BW mode; see paragraph 136; one or more phase rotations, for example, +1, +j, −1, -j representing 0, 90, 180, 270 degree phase rotation, respectively, may be applied to a basic STF sequence in one or more subchannels of the 240 or 320 MHz total BW to minimize the peak-to-average-power ratio (PAPR) of the STF signal. In some implementations, the PAPR may be evaluated and used as a condition or factor in the contiguous 240 and 320 MHz BWs), wherein the second method is a method of obtaining an optimal PAPR based on a maximum transmission bandwidth supported by the RF (see paragraph 60; by reducing the PAPR of the STF, the receiver can perform AGC more accurately for the rest of the message. Advantageously, the STF and LTF for higher bandwidth channels may be based on training sequences defined for smaller bandwidth channels with phase rotations), wherein the first phase rotation value is obtained based on a second phase rotation value and a third phase rotation value, wherein the second phase rotation value is a phase rotation value obtained by repeating a phase rotation value that is defined for an 80MHz band in an 802.1 lax system (see paragraph 138; the concatenated STF sequence of the 0.sup.th and 1.sup.st lowest 80 MHz is the same as that in 160 and 80+80 MHz subchannels in legacy systems. In some implementations, an Option 3 is applied in addition to the Option 2, further making the phase rotation coefficients in the non-TB STF sequence be the same as those in the TB STF sequence, for the same total BWs. In some implementations, an Option 4 is also applied in addition to Option 2 and further forces the 4.sup.th and 5.sup.th lowest 40 MHz (i.e., the 2.sup.nd lowest 80 MHz) subchannels in the total 240 MHz BW to use the same phase rotation coefficients as those used in the total 320 MHz BW. In some implementations, an Option 5 is applied on top of Option 3, further forcing the 4.sup.th and 5.sup.th lowest 40 MHz (i.e., the 2.sup.nd lowest 80 MHz) subchannels in total 240 MHz BWs to use same phase rotation coefficients as those in total 320 MHz BWs), and wherein the third phase rotation value is a phase rotation value being defined in 80MHz band units in the 320MHz band (see paragraph 335; an Option 1 may use lx and 2× HE LTFs for 80 MHz subchannels and may provide two options for 160 MHz subchannels. In a first Option 1a, HE PPDUs may use HE-LTFs while EHT PPDUs may use LTFs derived from the HE-LTFs upclocked by 2. In a second Option 1b, 1× and 2× LTFs may cover all legacy and EHT tones. In some implementations, for the 320 MHz channel, 2 LTFs in 160 MHz subchannels are duplicated subject to a sign flip or phase rotation in one or more subchannels. In some implementations, in an Option 2, the 160 MHz subchannel may be treated as described in Option 1a above. In some implementations, for the 320 MHz channel, the 320 MHz concatenated LTF sequence is generated by duplicating two LTFs in 160 MHz subject to a sign flip or phase rotation in one or more subchannels).  
In regards to claims 7 and 14, Chen teaches, wherein the optimal PAPR based on the maximum transmission bandwidth supported by the RF is an optimal PAPR being obtained when the maximum transmission bandwidth supported by the RF is 80MHz, 160MHz or 320MHz. (see paragraph 329; the PAPR could be evaluated in the contiguous 240 and 320 MHz BW modes. In some implementations, for the phase rotation coefficients, one coefficient is used for each subchannel, where each subchannel may be a 40 or 80 MHz subchannel unit. In some implementations, the phase rotation coefficients in LTF sequences for different symbol durations may not be the same. In some implementations, the phase rotation coefficients in the total 160 MHz BW may not be part of those in the total 240 and 320 MHz BWs. In some implementations, the phase rotation coefficients in the total 240 MHz BW may not be part of those in the total 320 MHz BW).
Allowable Subject Matter
Claims 2-6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on 5/9/2022 with respect to the Park reference have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the amendment to claims filed on 5/9/2022, the double patenting rejection has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY P PATEL/Primary Examiner, Art Unit 2466